DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1-2 and 6-13 are objected to for including multiple informalities which require appropriate correction. It is suggested that the claims be amended as noted below in order to provide improved clarity and readability in the claims:

Claim 1 should be amended as follows:
1. A condom package comprising:
a combined container and applicator including a longitudinally expandable side wall, an expandable closed end wall formed of an expandable material, and an open end including a lip, the longitudinally expandable side wall being firmer than the expandable closed end wall;
a peel away lid attached to the open end thereof; and
a condom provided in the combined container and applicator and separate from the combined container and applicator such that the condom is configured to be directly applied to a penis by extending the penis through the open end and into the combined container and applicator while the condom is still in the combined container and applicator and is configured to be rolled onto the penis by movement of the open end of the combined container and applicator down the shaft of the penis, thereby increasing a height and interior volume of the combined container and applicator by longitudinally expanding the longitudinally expandable side wall and expanding the expandable closed end wall resulting in an increase in an area within the combined container and applicator along the expandable closed end wall and unrolling the condom, the combined container and applicator then being removable from the condom.

Claim 2 should be amended as follows:
2.    The condom package according to claim 1, wherein the longitudinally expandable side wall of the combined container and applicator includes expandable accordion-like pleats.

Claim 4 should be amended as follows:
4.    The condom package according to claim 1, wherein  the lip  is graspable by a user to expand the longitudinally expandable side wall.

Claim 6 should be amended as follows:
6.    The condom package according to claim 1, wherein the peel away lid includes a rigid tab configured to  be grasped by a user to peel the peel away lid from the open end of the combined container and applicator.

Claim 7 should be amended as follows:
7.    The condom package according to claim 6, wherein the rigid tab includes a latch configured to  be used to reclose the peel away lid after use.

Claim 8 should be amended as follows:
8.    The condom package according to claim 7, wherein the latch includes an upper layer and a lower layer of rigid material such that the latch is wrappable around an outer edge of  the lip on the open end of the combined container and applicator to position the upper layer above the lip along an upper surface thereof and the lower layer underneath the lip along a lower surface thereof to hook the lip between the upper layer and lower layer of the latch to reclose the peel away lid after use.

Claim 9 should be amended as follows:
9.    A condom dispenser comprising:
a dispenser body;
at least two condom packages removably provided in the dispenser body including:
a container/applicator having a longitudinally expandable side wall, a closed end wall and an open end; and
a peel away lid attached to the open end of the container/applicator, wherein the peel away lid includes a rigid tab  configured to be grasped by a user to peel the peel away lid from the open end of the container/applicator, wherein the rigid tab includes a latch comprising an upper layer and a lower layer of rigid material such that the latch is wrappable around an outer edge of a lip on the open end of the container/applicator to position the upper layer above the lip along an upper surface thereof and the lower layer underneath the lip along a lower, underside, surface thereof to hook the lip between the upper layer and lower layer of the latch to reclose the peel away lid after use;
a condom provided within an interior volume of each container/applicator and separate from the container/applicator such that the condom is configured to be directly applied to a penis while still in the container/applicator and is configured to be rolled onto the penis by expanding a height and the interior volume of the container/applicator.

Claim 10 should be amended as follows:
10.    The condom dispenser according to claim 9, wherein the dispenser body includes a cartridge having an open end and a spring biased platform, the at least two condom packages being placed within the cartridge on the spring biased platform such that the at least two condom packages are biased towards  an open end of the dispenser body.

Claim 11 should be amended as follows:
11.    The condom dispenser according to claim 9, further comprising a removable dispenser that  is configured to be detached from the dispenser body, the removable dispenser configured for allowing a user to carry the at least two condom packages separately from the dispenser body.

Claim 12 should be amended as follows:
12.    A condom package comprising:
a combined container and applicator having a base having an open end and an expandable interior volume having a longitudinally expandable side wall and an expandable closed end wall formed of an expandable material or a material in a folded or crinkled configuration, the longitudinally expandable side wall being firmer than the expandable closed end wall;
a flexible seal closing the open end of the base, wherein the flexible seal is formed of a flat, flexible material sealed around the longitudinally expandable side wall of the base with adhesive; and
a condom separately provided in the base of the combined container and applicator such that the condom is configured to be directly applied to a penis by extending the penis through the open end and into the base while the condom is still in the base after the flexible seal has been peeled at least partially back, and which is configured to be rolled onto the penis by expanding the longitudinally expandable side wall and expanding the expandable closed end wall such that an area within the base along the expandable closed end wall increases, thereby increasing a height and the expandable interior volume of the base and unrolling the condom contained within the base as the condom is rolled onto the penis extending into the interior volume.

Claim 13 should be amended as follows:
13.    The condom package according to claim 12, wherein a rigid latch tab is provided on the flexible seal that  is configured to be hooked underneath a lip provided on the longitudinally expandable side wall of the base such that the flexible seal is recloseable to provide a receptacle for the condom after use.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 10,864,110. This is a statutory double patenting rejection.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of independent claims 1 and 12 could either not be found or was not suggested in the prior art of record. The subject matter not found was a “longitudinally expandable side wall being firmer than the expandable closed end wall” in combination with the other elements in the claims. 
With respect to claim 1, the closest prior art made of record is Kassman (US 4961734) in view of Morgan (US 2010/0252051) and further in view of Hurst (US 5205298) which discloses a condom package substantially as recited in claim 1. Specifically, Kassman discloses a condom package comprising a combined container and applicator 10 having a longitudinally expandable side wall 12 and a closed end wall 14 but does not disclose that the closed end wall is expandable. Hurst, however, teaches an apparatus 11 used for application of a condom 27 wherein the apparatus has a closed end 23 defined by a tapered portion of wall 19 that is expandable because the wall 19, including the area at end 23, is pleated and configured to expand along the longitudinal axis (col 1 lines 63-65). Although Kassman and Hurst disclose a longitudinally expandable side wall and an expandable closed end wall, neither reference discloses or suggests that the side wall is “firmer” than the closed end wall. 
With respect to claim 12, the closest prior art made of record is Kassman (US 4961734) in view of Morgan (US 2010/0252051) and further in view of Hurst (US 5205298) and Nikitczuk (US 2010/0206752) which discloses a condom package substantially as recited in claim 12. Specifically, Kassman discloses a condom package comprising a combined container and applicator 10 having a longitudinally expandable side wall 12 and a closed end wall 14 but does not disclose that the closed end wall is expandable. Hurst, however, teaches an apparatus 11 used for application of a condom 27 wherein the apparatus has a closed end 23 defined by a tapered portion of wall 19 that is expandable because the wall 19, including the area at end 23, is pleated and configured to expand along the longitudinal axis (col 1 lines 63-65). Although Kassman and Hurst disclose a longitudinally expandable side wall and an expandable closed end wall, neither reference discloses or suggests that the side wall is “firmer” than the closed end wall. 
Additionally, the subject matter of independent claim 9 could either not be found or was not suggested in the prior art of record. The subject matter not found was a peel away lid including a rigid tab that includes a latch that is wrappable around an outer edge of a lip on the open end of the container, in combination with the other elements in the claims. The closest prior art made of record is Kassman (US 4961734) in view of Morgan (US 2010/0252051) and further in view of Nikitczuk (US 2010/0206752) and Farrugia (US 5713488). Specifically, Kassman in view of Morgan and Farrugia discloses a condom dispenser substantially as recited in claim 9 but does not disclose a peel away lid including a rigid tab that includes a latch that is wrappable around an outer edge of a lip on the open end of the container. Nikitczuk is in the field of condom containers (abstract) and discloses a latch (Fig. 17 snap tabs 146) which includes two layers of rigid material, one being an upper layer and the other being a lower layer (Fig. 17 tab portion 152, slot means 154; shown arranged such that one layer is on top of the other). However, in Nikitczuk, the latch is located adjacent to or “at” the outer edge but does not wrap around the outer edge of the lip. Thus, although the prior art made of record discloses a peel away lid including a rigid tab that includes a latch, the references do not disclose or suggest that the latch is wrappable around an outer edge of a lip on the container.
Claims 2-8, 10-11 and 13-17 each depend directly or indirectly from claim 1, 9 or 12 and, therefore, contain the same allowable limitations. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786